Title: To George Washington from Vincent Gray, 5 April 1793
From: Gray, Vincent
To: Washington, George



Sir,
Alexandria [Va.] 5th April 1793

Charles Lee Esquire having resigned his office as Collector of the Customs for the Port of Alexandria, I take the liberty of offering my Services to you as his Successor should you think me qualified to execute the duties of that office—I will beg leave to observe to you that I have served in the said office with Mr Lee as his Deputy Since the Commencement of the present Goverment[.] I am Sir Very respectfully Your most Obedient Servant

Vincent Gray

